Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with this Annual Report of Enhance Skin Products Inc (the “Company”), on Form 10-K for the year endedApril 30, 2014, as filed with the U.S. Securities and Exchange Commission on the date hereof, I, Donald Nicholson, Principal Executive Officer of the Company, certify to the best ofmy knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: The Report on Form 10-K for the year ended April 30, 2014, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report on Form 10-K for the year ended April 30, 2014, fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: July 11, 2014 By: /s/Donald Nicholson Name: Donald Nicholson Title: CEO, Chief Financial Officer, Principal Executive Officer and Director
